Citation Nr: 9903830	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a left knee disability

Entitlement to service connection for a Morton's neuroma of 
the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to November 
1983.  This is an appeal from an April 1995 rating action by 
the Department of Veterans Affairs (VA) Regional Office, 
Indianapolis, Indiana, which denied entitlement to service 
connection for a right knee disability, left knee disability 
and Morton's neuroma of the right foot.  

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to service 
connection for a left knee disability is being deferred 
pending further action by the regional office.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that he should be 
entitled to service connection for a right knee disability 
and Morton's neuroma of the right foot since both of those 
conditions were present during his active military service 
and he has continued to have problems with the right knee and 
right foot subsequent to his release from active duty.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the record supports the veteran's claims 
for service connection for a right knee disability and 
Morton's neuroma of the right foot. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
service connection for a right knee disability and Morton's 
neuroma of the right foot has been obtained by the regional 
office.  

2.  The veteran was observed and treated on several occasions 
during service with complaints of right knee pain.  The 
impressions included a right knee sprain and chondromalacia 
of the patella.  

3.  The veteran was also treated during service for 
complaints of pain involving his right foot.  Possible 
Morton's neuroma was indicated.

4.  When the veteran was examined by the VA in April 1996, 
the diagnoses included chronic chondromalacia of the patella 
and Morton's neuroma of the right foot.  

5.  The veteran's current right knee disability and Morton's 
neuroma of the right foot may not be dissociated from his 
period of active military service. 


CONCLUSION OF LAW

The veteran's chronic right knee disability and Morton's 
neuroma of the right foot were incurred during his active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims for 
service connection for a chronic right knee disability and 
for Morton's neuroma of the right foot are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  That is, the Board finds that he 
has presented claims which are plausible.  The Board is also 
satisfied that all relevant facts regarding those claims have 
been properly developed.  

I.  Background

The veteran's service medical records reflect that he was 
seen on several occasions in July 1979 with a complaint of 
pain involving his right foot.  He reported that he had 
twisted the foot.  He reported that he had twisted the foot 
2 1/2 to 3 weeks previously.  Impressions were made of a 
sprain or fracture of the foot.  

The veteran was again seen during service in early August 
1979 with a complaint of tenderness for one month, localized 
to the 2nd and 3rd web space of the right foot.  On 
examination, it was indicated he continued to be tender 
between the 2nd and 3rd metatarsal heads.  An assessment of 
possible Morton's neuroma was made.  He was again seen in 
late August 1979 and there was moderate pain on palpation 
between the 2nd and 3rd metatarsal heads.  

The veteran was seen during service in July 1983 with a 
complaint of right knee pain.  An assessment was made of 
sprain of the knee.  When he was seen several days later in 
July 1983, there was a decreased range of motion of the right 
knee.  He was again seen in October 1983 with a complaint of 
right knee pain.  The pain occurred while the veteran was 
jogging.  On examination there was tenderness and erythema of 
the right knee.  An X-ray study was reported to be negative.  
Crepitus was felt as the patella was moved.  It was indicated 
that chondromalacia should be ruled out.

The veteran was seen later in October 1983 with a complaint 
of pain involving the right knee.  He stated that, when he 
attempted to bend the knee, it felt as if there was a pencil 
in the kneecap.  Flexion of the right knee was to about 
90 degrees with difficulty moving the heel to the thigh.  The 
patella had minimal movement when tightened.  No crepitus was 
noted.  There was slight red edema.  An assessment was made 
of probable torn medial meniscus of the right knee.  

When the veteran was examined for discharge from service in 
November 1983, he reported on a medical history form that the 
right knee had been repeatedly strained.  He also indicated 
that he had had a pinched nerve in the right foot or Morton's 
neuroma that had resolved on its own.  On the medical 
examination report, clinical evaluation of the feet and lower 
extremities was reported to be normal.  

The veteran was seen during service later in November 1983 
for evaluation of right knee pain.  It was indicated that it 
began during the summer with jogging.  Two or three days 
later the knee became stiff and sore and it felt like there 
was a pencil under the kneecap.  He had then been cutting 
wood in October 1983 and another episode occurred with no 
improvement.  He currently reported pain beneath the patella 
when bending.  There was no locking and no giving way.  On 
examination there was a stiff knee/antalgic gait on the 
right.  There was a full range of motion but much guarding on 
the right.  He complained of peripatellar pain with joint 
line tenderness.  An X-ray study was reported to be within 
normal limits.  The impression was chondromalacia of the 
patella.

The veteran's initial claim for VA disability benefits was 
submitted in October 1994.  He referred to problems with both 
knees, both feet and both ankles.  

The veteran was examined by the VA in February 1995.  He 
complained of pain in both knees.  On physical examination it 
was indicated that the right lower extremity was normal.  He 
could stand on the tips of his toes and on the heel of his 
right foot.  Supination and pronation of both feet was 
normal.  The arches of both feet were normal.  It was 
indicated that the right knee was normal.  Both knees had a 
normal range of motion in flexion and extension.  It was 
indicated that X-ray study of both feet was normal and X-ray 
studies of the knees within normal limits.  There was no 
diagnosis of a right foot condition.  

During the course of a hearing conducted at the regional 
office in July 1995, the veteran related that he had been 
treated during service for his right knee condition and had 
been treated for that condition after discharge from service.  
He related that the majority of his problems occurred from 
his knee giving out.  He reported that he had been treated 
for Morton's neuroma during service.  He had been told he had 
a pinched nerve between the 2nd and 3rd metatarsal of his 
right foot.  He related that the condition would resolve for 
a period of time and would then return.  

The regional office later received a statement by [redacted] 
[redacted] reflecting that she had known the veteran since May 
1992 and he was then on crutches.  He had indicated that he 
was experiencing knee and ankle problems including severe 
pain most of the time.  

An April 1996 statement by the veteran's sister [redacted] 
indicated that after service the veteran had slipped on wet 
grass while playing with his son and injured his knee.  

The veteran was again examined by the VA in April 1996.  He 
reported problems with anterior knee pain for the previous 15 
years.  He indicated he currently had problems with giving 
way of his knees and pain and swelling with prolonged 
standing, sitting or ascending and descending stairs.  He had 
complaints of cracking and popping in his knees with active 
flexion and extension.  He stated that he had been diagnosed 
as having Morton's neuroma of the right foot during service.  
He stated that he currently had problems with recurrent bouts 
of pain at the second web space that he treated with 
whirlpool therapy and anti-inflammatory medication that 
helped to resolve the pain.

On examination the knees showed some significant amount of 
crepitus with active and passive motion.  The veteran had 
pain with palpation over the anterior and lateral facets of 
both knees.  He did not have effusion of either knee.  He did 
not have any significant medial or lateral joint line 
tenderness but did have some tenderness around the 
retinaculum on both knees.  Neither knee was unstable.  It 
was indicated that the veteran had a normal midfoot and 
hindfoot in terms of flexibility.  He had pain with palpation 
at the second web space on the right foot.  It seemed to be 
most profound along the plantar surface of the foot.  The 
remainder of the web spaces appeared to be normal.  He did 
not have any gross toe deformity or tenderness.  Assessments 
were made of chronic chondromalacia of the patella and 
Morton's neuroma.  

The regional office received June and July 1996 statements 
from a former employer of the veteran, a pastor and an 
acquaintance indicating that the veteran had difficulty 
walking due to pain involving his knees.  VA outpatient 
treatment records were received reflecting that the veteran 
was seen in July 1997 with a complaint of severe pain 
involving both knees.  In a December 1997 statement the 
veteran's son [redacted] indicated that his father had 
required crutches in 1987 due to his knee problems.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In this case, as indicated previously, the veteran's service 
medical records reflect that he was observed and treated on 
several occasions with complaints of right knee pain.  The 
findings included swelling and decreased range of motion of 
the knee.  Assessments were made of a knee sprain and 
chondromalacia of the patella.  

When the veteran was examined by the VA in February 1995 it 
was indicated that his right knee was normal.  However, when 
he was examined by the VA in April 1996 there were findings 
including crepitus, pain and tenderness involving the knees 
and an assessment was made of chronic chondromalacia of the 
patella.  The Board recognizes that a considerable period of 
time elapsed between the veteran's separation from service in 
November 1983 and the right knee problems reported on his 
claim for VA disability benefits in October 1994.  However, 
the veteran testified at the July 1995 hearing at the 
regional office that he had continued to experience pain with 
his right knee ever since his separation from service.

In the Board's opinion, a doubt has been created as to 
whether the veteran's current chronic right knee problems 
began during his period of active military service.  Such 
doubt, of course, must be resolved in the veteran's favor.  
Accordingly, under the circumstances, the Board concludes 
that service connection is warranted for the veteran's 
current chronic right knee disability.  38 U.S.C.A. §§ 1131, 
5107.

With regard to the veteran's claim for service connection for 
Morton's neuroma of the right foot, his service medical 
records reflect that he was seen on several occasions in 1979 
with a complaint of pain involving his right foot.  When he 
was seen in August 1979 it was indicated that there was 
marked tenderness at the 2nd and 3rd web space when the 
metatarsal heads were compressed and an assessment of 
Morton's neuroma was made.  When he was examined for 
separation from military service in November 1983 the veteran 
reported that the Morton's neuroma had resolved.  However, he 
testified at the July 1995 hearing on appeal that, although 
the Morton's neuroma had periods of remission, the condition 
would eventually return.  On the April 1996 VA examination he 
had pain with palpation at the second web space on the right 
foot that seemed to be most profound along the plantar 
surface of the foot.  That area of the foot was the same area 
that was painful in service.  The assessments included 
Morton's neuroma.

In the Board's opinion, the evidence is adequate to establish 
that the veteran's current Morton's neuroma of the right foot 
began during his period of active military service.  
Accordingly, service connection is warranted for that 
condition.  38 U.S.C.A. §§ 1131, 5107.



ORDER

Entitlement to service connection for a chronic right knee 
disability and for Morton's neuroma of the right foot is 
established.  The benefits sought on appeal are granted to 
this extent. 


REMAND

With regard to the veteran's claim for service connection for 
a left knee disability, his service medical records do not 
reflect any complaints or findings regarding the left knee.  

On the veteran's claim for VA disability benefits, dated in 
October 1994, he indicated that he had been treated at the 
United Memorial Hospital in 1984 and 1985 for his feet and 
knees and had been treated for his left knee at the Baptist 
Hospital in Nashville, Tennessee, in 1990.  When the veteran 
was examined by the VA in February 1995 he indicated that he 
had had surgery for his left knee in 1990.

In his substantive appeal in June 1995, the veteran 
maintained that the instability of his left knee had been 
caused by twisting of his ankles and feet.  During the July 
1995 regional office hearing, the veteran indicated that he 
had been treated for his left knee in 1987 and 1990.  He 
reported that he had torn a ligament in the knee.  He stated 
that his knee had given out when the right knee had given 
out.  He reported that he had been treated at the United 
Memorial Hospital in 1987 and that that hospital had no 
records of his treatment.  

The record reflects that the regional office later wrote to 
the United Memorial Hospital and the Baptist Hospital and was 
informed in July 1996 by the United Memorial Hospital that it 
had no records pertaining to the veteran.  The letter to the 
Baptist Hospital was returned by the Post Office with the 
notation addressee unknown.  The record reflects an April 
1990 statement by Gita Mishra, M.D., in Nashville reflecting 
that the veteran had been under his care from April 19 to 
April 23, 1990, and could return to work on April 23, 1990.  
The veteran has claimed service connection for the left knee 
disability as secondary to his right knee disability and has 
also claimed aggravation of the left knee disability on the 
basis of the case of Allen v. Brown, 7 Vet. App. 439 (1995).  
Since the Board has granted service connection for a right 
knee disability, those questions must be considered by the 
regional office.

In view of the above matters, the issue of service connection 
for a left knee disability is REMANDED to the regional office 
for the following action:

1.  The regional office should contact 
Dr. Mishra and request that he provide 
copies of all of his records pertaining 
to treatment of the veteran for a left 
knee disability in April 1990.  Any such 
records obtained should be associated 
with the claims file.

2.  The veteran should then be afforded a 
special orthopedic examination in order 
to determine the current nature and 
severity of his left knee disability.  
All indicated special studies, including 
an X-ray study of the knee, should be 
conducted.  The examiner should offer an 
opinion, with supporting analysis, as to 
the likelihood that the veteran's left 
knee disability was caused or aggravated 
by his service-connected right knee or 
right foot disabilities.  The degree of 
any left knee disability which would not 
be present but for the service-connected 
right knee disability and right foot 
disability should be identified.  Reasons 
and bases for all conclusions should be 
provided.  The claims file is to be made 
available to the examiner for review 
prior to conducting the examination.  

3.  The veteran's claim for service 
connection for a left knee disability 
should then be reviewed by the regional 
office.  The review should include a 
consideration of his claim for secondary 
service connection for a left knee 
disability as well as aggravation of the 
left knee disability under the provisions 
of the Allen case noted above.  If any 
determination made is unfavorable to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information and also to 
ensure that the requirements of due process of law are 
satisfied.  The Board intimates no opinion as to the 
disposition regarding the remaining matter on appeal pending 
completion of the requested action.  



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



- 12 -


